BURKE-001675
BURKE-001676
BURKE-001677
BURKE-001678
BURKE-001679
BURKE-001680
BURKE-001681
BURKE-001682
BURKE-001683
BURKE-001684
BURKE-001685
BURKE-001686
BURKE-001687
BURKE-001688
BURKE-001689
BURKE-001690
BURKE-001691
BURKE-001692
BURKE-001693
BURKE-001694
BURKE-001695
BURKE-001696
BURKE-001697
BURKE-001698
BURKE-001699
BURKE-001700
BURKE-001701
BURKE-001702
BURKE-001703
BURKE-001704
BURKE-001705
BURKE-001706
BURKE-001707
BURKE-001708
BURKE-001709
BURKE-001710
BURKE-001711
BURKE-001712
BURKE-001713
BURKE-001714
BURKE-001715
BURKE-001716
BURKE-001717
BURKE-001718
BURKE-001719
BURKE-001720
BURKE-001721
BURKE-001722
BURKE-001723
BURKE-001724
BURKE-001725
BURKE-001726
BURKE-001727
BURKE-001728
BURKE-001729
BURKE-001730
BURKE-001731
BURKE-001732
BURKE-001733
BURKE-001734
BURKE-001735
BURKE-001736
BURKE-001737
BURKE-001738
BURKE-001739
